         Case 2:20-cv-02783-PSG-JEM Document 29 Filed 04/14/20 Page 1 of 2 Page ID #:2124




           2
                                                                E-FILED
           3
                                                              APR 14 2~A
           4
           5                                             Document#
           6
           7
           8                        UNITED STATES DISTRICT COURT
           9                       CENTRAL DISTRICT OF CALIFORNIA
         10      POSTMATES INC.,                   CASE NO. 2:20-c 02783-PSG-JEM
          11                   Plaintiff,          [PR       D]ORDER GRANTING
                                                   S PULATION TO PLACE DKT.
         12          v.                             NOS.8-21 AND 17-23 UNDER SEAL
          13     10,356 INDIVIDUALS,
          14                   Defendants.
          15
          16
          17
          18
          19
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn 8
Crutcher LLP
         Case 2:20-cv-02783-PSG-JEM Document 29 Filed 04/14/20 Page 2 of 2 Page ID #:2125
             2:20-cv-02783-PSG-JEM Document 25-1 Filed 04/10/20 Page 2 of 2 Page ID #:2097


           1          The Court, having considered the Parties' Stipulation to Place Dkt. Nos. 8-21 and
           2     17-23 Under Seal,
           3          IT IS HEREBY ORDERED that the Parties' Stipulation to Place Dkt. Nos. 8-21
           4     and 17-23 Under Seal is GRANTED.
           5
           6          IT IS SO ORDERED.
           7
           g          Dated this   ~ y
                                     da of       2020.
                                                                 ~~~f ,~                 ~
           9
         10
                                                                    on. i ip        utierrez
         11                                                      United States District Judge
         12
         13
         14
         15
          16
          17
          18
          19
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn 8
Crutcher LLP
